Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3094 Page 1 of 24




                     Exhibit                            L

                              Exhibit 1 Page 1
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3095 Page 2 of 24
                                  I
                                                                                  l'   a--.-...,.-r-.::.


                                                                                                           I
                                                                                                           i



                                                                                                           L
                                                                                                           I




                    u LlTlwE
                           t,




                                REPORTING + TRIAL SERVICES




                            Transcript of the TestimonY of:

                                 Aaron jacob Brooke
                                                  K.J.P.

                                                     V


                                         County of San Diego

                                           February 22,2017

                                                 Volume    I




                                P:877.771.33121 f, gZZ.Se 1'5538 I lltivate.com



                                  Exhibit 1 Page 2
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3096 Page 3 of 24




            Aaron Jacob Brooke                                                February 22,2017

       1           O    Based on what you heard going on in the
       2      cal-l-, would you have considered that a higher
       3      priority call- or a lower priority call?
       4           A     I don't remember enough about the call to
       5      even make that. judgment.
       6          O A11 right. At some point did you hear a
       '7
              call for cover to that B3B5 Holden Road address?
                  A    Yes.
       9          a    And what did you do when you heard the
      10      cover call?
      11         A      Immediately started driving towards SanLee.
      I2      Code 3 response.
      13          O    What was your unit designator at the time?
      I4             A     50 Paul- 7 Charles.
      15             O     About how long did it take you to get
      I6      there   ?

      I1          A    I woul-d estimate four to five minutes.
      rB      Cfoser to five probably.
      I9          O    How tal-l are you?

      'A
                  A    About six foot.
      2L          O    How much did you weigrh back then?
      22          A    I don't know. I'II be fair and say 2I5,
      ZJ      220.
      24             O     fs that about what you weigh            now?

      25             A     No. I'm about 225 now.

                                                                                          Page 31
                     LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                    Exhibit 1 Page 3
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3097 Page 4 of 24




            Aaron Jacob Brooke                                               February 22,2017

       1             O    So you've gained   little weight.
                                                  a

       )             A    lt's back and forth a little bit, yeah.
       3          O       All right. Were you in pretty good shape
       4      back then, though?
       5          A    Decent, yeah.
       6          n    Or are you in better shape now?
       '7
                  A    I donrt know. I couldn't answer that
              question fairly.   I would say the same. Thatrs                   an

       9      honest answer.
     10                   MR. CHAPIN: It depends who you're talking
     l1       to.
     T2                   THE WITNESS:        Yeah, I guess.
     13       BY MR. MCBRIDE:
      I4             O    Were you going to the gym regularly at the
      1-5     time   ?

      L6             A    Yes. Irve always lifted            weights.
      r'7            O     Okay.
      1B                   So when you got t.here on scene, what did
      19      you see outside the         house   ?


      20             A  As soon as I arrived, w€ heard yelling and
      2I      commot ion from in the house. I was pretty far back.

      22      There was a few cars in front of me. So I had to
      23      run up t.he hil1, run toward the house.
      24                I remember seeing the garage door open, and
      25      people going through the garage to the inside door.

                                                                                         Page 32
                     LITIVATE REPORTING + TRIAL SERVIpES | 877.771.3312 | litivate.com

                                   Exhibit 1 Page 4
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3098 Page 5 of 24




           Aaron Jacob Brooke                                               February 22,2017

      1                    I got in he was already on the ground,
                           When
      2      and I saw several deputies trying to control him on
       3     the ground.
       4         O All right. So did you arrj-ve at the same
       5     time as other deputies?
       6         A    I did. We it was        I don't know how
       1     many people had pulled in front of me. I donrt
       B     remember.
       9              But I remember kind of almost a caravan of
      1O     people coming all different directions afmost
      11     meeting up at a certain intersection.  I mean, not
      T2     staged or anything but people flowing in.
      13          O        Alt right.     So you entered through the
      T4     garage    ?


      15          A        Correct.
      I6          a        And when you got into that littfe            hallway'
      I1     you saw Mr. Phounsy already on the ground?
      18         A    T saw somebodY on the ground, Yes,
      \9     surrounded by several dePuties.
      20           O       Was    he on his stomach?
      2I           A       Yes.
      22           O            deputies were on him?
                           How many

      ZJ           A  I couldn't give an accurate count. I
      24     remember looki-ng for a limb or somethinq I could
      25     help with, and it fooked like everyone it. looked

                                                                                         Page 33
                   LITIVATE REPORTING + TRIAL SERVICES | 877.7,71 .3312 | litivate'com

                                    Exhibit 1 Page 5
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3099 Page 6 of 24




           Aaron Jacob Brooke                                               February 22,2017

      1      like there was enough deput.ies to at least try                 and
      2      control cert.ain limbs. So four at that point.
      3      Maybe five.   I'm not sure.
      4          O     Did you see any family members in the
      5      hallway or any individuafs who were not law
       6     enforcement personnel        ?

      1           A   At that. point I -- I don't remember. After
       o
       U     the fact, but I don't remember during that part.
       9         O    What was Mr. Phounsy doing when you first
     10      stepped in?
     11          A     I could. still hear him yelling, groaning
     L2      real- loud. So it.      in my perspective, he was
     13      hearing that., but it appeared t.hat he was trying to
     I4      get loose from whatever kind of holds my partners
     15      were trying to get.
     I6           a    But you couldn't really see him one
     r'7     movinq one way or another because he was covered by
     1B      so many deputies?
     I9           A    I could see his back. I could      I thought
     to      I could     it's so hard to remember. I remember
     2L      seeing his back.
     ,2           O All- right. So        and this is according to
     ZJ      a summary prepared by a Homicide detective of your
     24      j-nterview. But this will- be Exhibit 4, page No. 4.
     25                They attribute this statement to you. By

                                                                                        Page 34
                   LITIVATE REPORTING + TRIAL SERVICES | 877 .771.3312 | litivate.com

                                  Exhibit 1 Page 6
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3100 Page 7 of 24




           Aaron Jacob Brooke                                              February 22,2017

       1     the time you arrived mosL of the deputies were
       2     already inside the house. You could only see a
       3     portion of Mr. Phounsy's face. Mr. Phounsy was
       4     gritting his teeth while moaning and grunting. It.
       5     appeared Mr. Phounsy was trying to get away from the
       6     deputies.
       1              A/ do you remember telling the deputies
       B     that in the intervi-ew?
       9         A    I don't remember most of that interview
      10     with Homicide.
     ,11          O      Okay.
      L2          A    Itrs been so long. But
      13         O     B/ does that    I mean, is that the way you
      I4     remember the hallway when you walked in and what was
      15     going on?
      I6         A     The way I remember it now is coming in and
      I1     seeing several deputies tryinq to control someone on
      18     t.he qround.
      I9                 And by the time I could look at the scene
      20     and assess what was going oD, I remember seeing his
      2L     back, because that's when I actually decided to                  do

      22     something. But if I said it then, I'm sure it's
      ZJ     true. I just can't remember now.
      24         O    Okay. Did you     was anYbodY saYing
             anything in the hallway?

                                                                                       Page 35
                   LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                 Exhibit 1 Page 7
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3101 Page 8 of 24




            Aaron Jacob Brooke                                                 February 22,2017

       1             AI         remember a lot of shouting.            "Stop
      2       resisting.             Calm down.   "   Canrt   remember anything

       3      else.
       4          O    So, other than Mr. Phounsy kind of groaning
       5      and screaming, you remember deputies shouting
       6      commands Lo
       1                   MR.        DEAN: Misstates his testimony as to
       I      tt
                   screaming.   tt
                                       He said "yefling."
       9                   MR.        McBRIDE: Yelling.         I apologize.    Thank

      10      you.
      11      BY MR. MCBRIDE:
      L2              OOther than Mr. Phounsy yelling and    all
      r3      you heard were deputies giving Mr. Phounsy commands?
      I4          A    That's what I can remember now, yes.
      15          O    So were multiple dePuties giving
      L6      Mr. Phounsy commands?
      L1          A    I assume so, yeah.
      1B          O    A11 right..
      I9               So you said just. a moment ago when you saw
      20      Mr. Phounsy's back, thaL's when you decided to do
      21,     something. What did you deci-de to do?
                  A    Pulled my X2 taser from mY holster, placed
      ZJ      it against the      I believe it was the right. side of
      24      his back under his right shoulder and gave a
              three-second burst, drive stun, to his back.

                                                                                          Page 36
                      LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                        Exhibit 1 Page 8
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3102 Page 9 of 24




           Aaron Jacob Brooke                                                February 22,2017

      1           O       did you do that?
                           Why
      2          A    To get some kind of pain compliance. I was
      3      hoping it would cause him to stoP resisting at that
      4      point where deputies could get him under control and
      5      get him in handcuffs.
       6          O        When you walked       in was Mr. Phounsy already
      1      handcuffed?
       o
       U          ANo
       9          O        Did he have          was either of his hands
     10      cuffed?
     11           A        I don't remember.
     IZ           O        Did you see any handcuffs on any hand?
     13           A        I don't remember.
      I4          O        So you're positive at t.he time you drive
      15     stunned him he was not cuffed?
      L6          A        Irm posit.ive he was not handcuf fed-
      L1          O        I see.
      1B          A        Hands t.oqether' Yes.
      L9           O       How long after you drive stunned him was he
      20     cuffed?
      2L           A  After I drive stunned him I imme.diately
      22     holstered. It. had no effect or not the desi-red
      Z)     effect I wanted.
      24              I remember taking hold of his left. hand or
      25     left wrist. I was able to get control of it,

                                                                                          Page 37
                      LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                    Exhibit 1 Page 9
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3103 Page 10 of 24




            Aaron Jacob Brooke                                                 February 22,2017

       1     pushing it behind his back. I don't remember the
       2     length of time when he was finally handcuffed.
       3      CouId have been minutes.            I'm not posit.i-ve.
       4           n        All     right.   Are you sure you only pulled
       5      your trigger once ?
       6          A      Yes. Drive stunned him, Yes.
       1           O And when the x2 when You're drive
       B      stunning, is it l-ike when it's in probe moder You
       9      pull the trigger, and it automatically cycles for
      10      five unless you put the safetY on?
      11           A     No. The X2 has buttons on the side and
      L2      t.hen a trigger.    So, if I were to pull the trigger'
      13      it would      t.wo probes shoot out. I hit' the button
      I4      on the side, which is iust the arc.
      15           O   All right.
      t6               So it will arc as long as You Pull the
      I-l     trigger and, when you let go of the t.rigger, it
      1B      stops arcing?
      I9           A   The button, Yes.
      20           o         Yes.
      27           A         No trigger.      Yes.
      22           O         I'm sorry.      The       the drive stun button?
      23           A         Yes.
       zq           O        okay.
       25                    Let me show you what f've marked             as


                                                                                           Page 38
                       LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                      Exhibit 1 Page 10
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3104 Page 11 of 24




            Aaron Jacob Brooke                                              February 22,2017

       1      wel-l-, let me ask you this first.           What specifically
       )      was Mr. Phounsy doing when you deployed your taser
       3      and in drive stun mode on him?
       4           A   Resisting    resisting any and a1l attempts
       5      from my partners to get him in handcuffs.
       6          O    And when you say I'resist, " specifically
       7      what was he doing?
       U          A    He was     it looked like he was pulling
       9      away from all my partners, tensinq his body,
      10      actively resj-sting any commands to follow
      l1      instructions.
      1"2          O      Whose instruct.ions?
      13           A      Deputies.
      L4           O   But numerous deputies were giving him
      15      numerous instructions; right?
      I6          A    I tm sure everyone one was telling    I
      L'7     don't know about everyone. But I heard numerous
      18      commands of "Stop resisting. " I mean, people were
      19      shouting commands trying to get him under control.
      20          a    A11 right.   At any point did you see
      2L      Mr. Phounsy strike any of t.he deputies?
      zz          A    No.

      z5          O    At. any point did you see Mr. Phounsy kick
      24      any of the deputies?
      25           A      No.


                                                                                        Page 39
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                 Exhibit 1 Page 11
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3105 Page 12 of 24




            Aaron Jacob Brooke                                                  February 22,2017

        1                            (Whereupon    Exhibit 5 was marked for
       2                     identification,       a copy of which is
        3                    attached hereto. )
        4     BY MR. McBRIDE:
        5           O  Okay. Let. me show you what Irff mark
        6     Exhibit 5. Have you seen this       weII, I I l-l- show it
        1     to your counsel fi-rst and then I'lI show it to you.
        o                   (Att.orney-client discussion off the
        9                    record.    )


      10                     THE    WITNESS: I don't remember looking at
      l1      ir.
      T2      BY MR. MCBRIDE:
      13            O        Do you recognize what Exhibit 5 is?
      I4            A  It's the download of my taser.
      15          O    Have you ever at any point. l-ooked at. the

      L6      data download for your taser?
      r'7           A         No.

      rB            O  All right. I'I1 t.ake that back f rom You,
      T9      then, if you don'L mind, deputy.
      20            A         Sorry.
      2L            O         No problem. Okay. So according
      22                      MR. McBRIDE: And, just for the record,
      z)      this is a severaf-page document.. It's Bates
       /4     numbered CSD116 '-- oh, I remember what I did.
      )\      Because i-t's 110 paqes, I have the f irst page, the


                                                                                            Page 40
                        LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                       Exhibit 1 Page 12
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3106 Page 13 of 24




           Aaron Jacob Brooke                                               February 22,2017

       1     rel-evanL portions for our date, and then the last
       2     page. So I have Bates number CSD176 and it skips to
       3     csD2'7 9 , 2Br r'7 6, 279 and 28I. So I have the

       4     first       page, the page dealing with April 1-3th, 2015,
       5     and then the l-ast page.
       6                    MR   DEAN: What exhibit is it?
       1                    MR   McBRIDE: Exhibit       5

       8                    MR   DEAN: Thank you.
       9     BY MR. MCBRIDE:
      10         O     So, accordingi to your download, you pu11ed
      11     the trigger twice/ your taser arced for three
      I2     seconds, and then again a second l-ater for another
      13     second.
      T4                    Does that seem about right?
      15                    MR. DEAN: Misstates his testimony about
      L6     pulling the trigger.
      I1     BY MR. ltcrinlon     :


      18             O      Or hitt.ing t.he drj-ve stun button on your
      L9     taser.
      20             A      The button for three seconds sounds right,
      2t     yeah.
      22             OBut you don't remember hitting it again?
      23         A    How long after was it?
      24         o    I'l-l- give you a copy. Turn to the second
      25     page, Lf you would. rf you go down to line 2826.

                                                                                        Page 41
                     LITIVATE REPORTING + TRIAL SERVICES 1877.771.3312 | litivate.com

                                      Exhibit 1 Page 13
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3107 Page 14 of 24




            Aaron Jacob Brooke                                                 February 22,2017

       1            A        Mm-hmm.

       2            u  I know that the time was synced at the end
       3      of this. So this time is inaccurate.
       4               But it says t.hat on April l3th, 20L5, at
       5      22203:16 it arced for three seconds. And then at
       6      22203:2L it arced again for a second. So that means
       1      two seconds l-ater it arced again.
       B          A    It's possible.
       9          O    Okay. That's f j-ne. Alf right .
      10               Is that the only     wel-l-, did you use any
      11      other force on Mr. Phounsy there in the hallway
      L2      other than deploying your taser on him?
      13            A        Yes.
      t4            O        What else did You do?
      15            A                 I eventually was able to get
                             Body weight.
      L6      ahol-d of his teft wrist and get it behind his back,
      L1      holding it there using my downward body weight                    -



       18          O    Okay. Did you see any of the other
       I9     deputies use any amount of force on Mr. Phounsy?
       20          +      saw people holding l-imbs, and I'm
       2T     assuming they were using downward body weight.                        But
       22     that's the ext.ent of what I saw.
       z3          O   You didn't. see any deputies strike
       24     Mr.       Phounsy?
       25           A         No.


                                                                                            Page 42
                        LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                     Exhibit 1 Page 14
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3108 Page 15 of 24




            Aaron Jacob Brooke                                                        February 22,2017

       1          O    Did any of the other deputies tell- you to
       2      stop deploying your taser against Mr Phounsy?
       3          A    No.

       4          O    So how long did it take to get Mr. Phounsy
       5      cuffed after You arrived?
       6          A    I 'm not posit.ive . Several minutes .
       1               O        Less than five?
       o               A        I can't say. I don't           remember.

       9               O        More than a minute?
      10               A        Yes.
      11               O        What happened -- did you see who actually
      L2      handcuffed Mr. PhounsY?
      13          A    I believe                   if I can review my report, \f
      I4      you don't mind.
      15               n        Dla:
                                .
                       v          --JSe.
      L6               A         So I   was    able to get my handcuffs on his
      r'7     l-ef t       wrist.       And   then I believe         I don't     remember

       18     who             who got the cuff on the other hand.                 I   know

       I9      it wasn't me.
       20                 But I ended up getting my handcuff on his
       2L      l-eft. wrist and just holding it there. f don't
       22      remember who it was that was actually able to finish
               t.he handcuf f s.
       24          O AIl right. What happened after You got the
       25      cuffs on Mr. PhounsY?

                                                                                                 Page 43
                           LITIVATE REPORTING + TRIAL SERV,ICES | 877.771 .3312 | litivate.com

                                           Exhibit 1 Page 15
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3109 Page 16 of 24




           Aaron Jacob Brooke                                              February 22,2017

       1          A  As soon as his hands were cuffed behind his
       2    back, I immediately looked up to assess what else
       3    was going on in this house, and I saw Deputy Collins
       4     down by Phounsy's feet..
       5                Marcos looked exhausted. Never seen him
       6     like that.  Not only that, he was bloody. His face
       1     was covered in blood and so was his uniform.
       R              I immediately popped up and grabbed him and
       9     started escorting him out of the house when Krull
      10     followed us. Deputy Krull-.
      11          O    I see. So after you guys got Lucky, or
      L2     Mr. Phounsy, in handcuffs, you grabbed Deputy
      13     Coll-ins and you exited the house?
      L4          A    CorrecL.
      15          O    So you didn't see the deput.ies put
      76     Mr. Phounsy in maximum restraints?
      I1          A      No.

      1B          O      You didn't participate       in putting
      T9     Mr. Phounsy in      maximum    restraints?
      20         A    No.

      2L          O       Your cuffs were used, though, to handcuff
      22     Mr   Phounsy?
      23          A   At l-east one of his wrj-sts, yes.
      24         u    So the cuffs that were actually locked on
      25     on both wrists, those were your cuffs?

                                                                                       Page 44
                   LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                 Exhibit 1 Page 16
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3110 Page 17 of 24




            Aaron Jacob Brooke                                                February 22,2017

       1           n        T don't.
       2           u        Okay.
       3                    What did you do after Deputy Collins and
       4      Deputy Krull left  in the ambulance ?
       5          A    I donrt think it's in my report. But. I
        6     remember walking t.hrough the house looking for some
       1      of Deputy Coll-ins' stuf f from his belt. It wasnrt
        B     in my report.
        9               But eventually once Lucky was l-oaded on the
      10      ambulance, it was decided that Deputy Fischer was
      l1      going to ride inside the ambulance, and I would
      I2      fol-low behind in a patrol vehicl-e.
      13           O    All right.. Let me ask you a couple of more
      t4      questions about the scene before we move on to that.
      15                After Deput.y Collins and Krull left in the
      I6      ambulance, how much longer were you on scene t.here?
       L1          A    I don't remember. I don't remember.
       1B         O     Afl right. But you do remember walking
       L9     back j-nside to try to retrieve some of Deputy
       )n     Coflins' items?
       ZL
       ^1         A    Yes.
       22         O    Did you have any discussions with any
       23     family members while you were inside the house?
       24         A    I know I saw I think it was an older
       25     male, older white male. I know we had a few words

                                                                                           Page 49
                       LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                    Exhibit 1 Page 17
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3111 Page 18 of 24




             Aaron Jacob Brooke                                                February 22,2017

       1            O           Yes.
       )            A           He was not.       He was in the house.
       3           o    Did you see him in the driveway at any
       4       point before Deputy Collins and Krull left in the
       tr.
               ambulance        ?

       6            -n.         I donrt remember.
       1            0So              did you at any point during the incident
       a       at all     see       Mr. Phounsy on the ground in the
       9       driveway     ?


      10            A           No.
      11_          O    When you saw Mr. Phounsy for the first time
      T2       in the dliveway on the gurney, what was his
      13       demeanor? Had he calmed down since the hallway?
      L4           A     I don't remember.
      15           O     How was he fastened to the gurney, do you
      76       remember     ?


      I1            A           He was in maximum restraints,        and I think
      1B       they had the     I remember     if I can remember
      I9       correctly, the Lwo bel-ts that go over and make sure
      20       he doesn't fall off the gurney.
      27           O     Was he on his     was he in a prone
      22       position? Was he on his back? How was he fastened
      ZJ       to that. ?
      24                        On    his side.
      25             O          So, obviously, to put somebody in          maximum


                                                                                           Page 52
                      LITIVATE REPORTING + TRIAL SERVIgES | 877.771 .3312 | litivate.com

                                        Exhibit 1 Page 18
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3112 Page 19 of 24




              Aaron Jacob Brooke                                               February 22,2017

       1        hospital.
       2             .]  AII right..
       3            A    I mean, I could see the hospital' like
        4       Emergency bay. We were right there.
        5                And what did you think when you heard t.hat
        6       over the radio?
        1           A    Itts not. good.
        B           I    So after hearing that, how long did it take
        9       you to get into the ambulance bay at Grossmont?
      10            A    Where we were? Maybe a minute. Minute and
      11        a half.
      L2             O      So what happened when you got to the
      13        ambul-ance bay?
      74            A    So they pulled into the bay. I'm obviously
      15        in a patrol car so I'm not going to. T pul1ed up
      L6        right Lhere, though. So I'm close.
      I1                 Got out of my car. I ran over to the back
      1B        of the ambulance. It was already open for me. And
      I9        I started cutting the restraints off his feet.
      20        Paramedics were tell-ing me to.             They were already
      2t        starting    CPR.
      a.)
      z- z-         O AII right. You say they were start.ing CPR.
      LJ        What leads you to befieve they were just starting
      24        when you opened the door?
      25            A    It looked like they were already giving him

                                                                                           Page 60
                      LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                    Exhibit 1 Page 19
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3113 Page 20 of 24




            Aaron Jacob Brooke                                               February 22,2017

       1      compressions when I ran up.            So they were in the
       2     middte of, you know, giving him medical response
       3     when I ran up.
       4         O Alf right. So did you remove the handcuffs
       5      from Mr. Phounsy?
       6            A     The only thing I remember doing is cutting
       7      his    his feet restraints off.
       a
                  O Atl right..
       9               When I look at your report    it looks like
      10      Exhibit 3 -- the very last page, Page 3, first
      11      sentence,
      T2                       "At 23L2 hoursr w€ pulled into
      13                  Grossmont Hospital. Deputy Fischer and I
      t4                  removed the handcuffs from Luckyrs wri-sts
      15                  and the maximum rest.raint.s from hi-s
      I6                feet. "
      L'l               In reading that, does that refresh your
      1B      recol-lection as to whether you personally helped
      I9      take the cuffs off of Mr. Phounsy?
      20          A    In reading t.hat., I mean, that could mean
      2I      me. I'm just     it could mean I uncuffed it      I
      22      uncuffed 'em myself or f'm just assisting Deputy
      23      Fischer. I mean, I wrote it, so it happened. But. I
      24      donrt know if he act.ually unlocked or I unlocked or
      25      we both unlocked, but we removed them.

                                                                                         Page 61
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771 .3312 | litivate.com

                                  Exhibit 1 Page 20
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3114 Page 21 of 24




            Aaron Jacob Brooke                                                 February 22,2017

       l-     tol-d      you?
       2             A I know they went in and contacted him. I
       3      don't know what room it was rn the house. And I
       4      think at some point they tried to detain him, and
       5      then    and then it went bad.
       b           u   Anything else you remember about. what they
       1      told       you?
                     A I don't know if it             was Marcos or Janae.
       9      But I know at one point it             cros sedtheir mind that
      10      deadly force was an opt.ion            because they didn't see
      11      themselves winning at that             point. They were
      L2      exhaust.ed.
      13              O         So one or both of them told you that t.hey
      L4      had wanted to use deadLy force against Mr. Phounsy?
      15                        MR. DEAN: Misstates his testimony.
      I6                              I don't know which one it
                                THE WITNESS:
      L7      was. But deadly force had crossed their mind that
      18      it could be    it coul-d have been used if it had
      L9      gone on longer than it had.
      20      BY MR. McBRIDE:
      2L           O    That they befieved they woul-d have been
      22      justified in using deadly force is what they told
      ZJ      you?
      24          A    I don't think we took it t.hat f ar as f ar as
      25      being justified or not at that point. It was just.

                                                                                            Page 70
                      LITIVATE REPORTING + TRIAL SERVICES | 877 .771 .3312 | litivate.com

                                      Exhibit 1 Page 21
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3115 Page 22 of 24




            Aaron Jacob Brooke                                              February 22,2017

       1           A     No.

       2          O Are you aware of any other deputies making
       3      any efforts to get a warrant to draw blood from
       4      Mr. Phounsy?
       5          A     No.

       6          O     So what exactly did you do to place a
       1      formal 5150 hold on Mr. Phounsy?
       o
       O          A    Based on the totality of everything that
       9      happened that night, I thought.it was a good idea to
      10      do that. I filled out. the form, spoke wlth the
      11      nurse, and the nurse took the form from me.
      L2          O    So, at the time you placed a 5150 hold on
      r3      Mr. Phounsy, what was your understanding of his
      I4      medical condit.ion?
      l5          A     He was being    at that point he was
      L6      revived, and he was alive, and he was on a
      r'l     ventilator.
      1B          O Al-1 right. And, according to the charge
      I9      nurses that you were in contact with, what was his
      20      prognosis at that point? Or do you remember?
      )1           A    Based off reading my report today, he
      22      didn't have any significant injuries.   But they were
      ZJ      still await.ing blood tox and head scans and stuff
      24      like that.
      25           O Were you asked to place a 5l-50 hofd on

                                                                                        Page 72
                    LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                  Exhibit 1 Page 22
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3116 Page 23 of 24
       --"-"'t                    -l

                                                                                                     i


                                                        OF   PERJURY                                     I



                                 UNDER
                                       PENALTY
                      TION
             ECLARA

                                             do  hereby cerLifY
                           JACOB BRooKE'
              a, AARON                     I have   read the
                                     tbat-
               altY of PerjurY          dePosition
                                                      taken on
                                af my                     coTYe cLions
             rrg  Lranscript                 made  such
                                     1 have
            y ^')zat  2OL1  ; tYrat                       bY me; that
                                    an ink,
                                              inrciafed
                         herein                                    as
            ear    noted                          ds   cortecYed'
                               t'ained Irerein '

           arrd correct                                      or
                             '
                                            "\        day         N\qLu
                  DATED
                          THIS                                     e,!..
                                                                   (Sta te
                 at                    (ci Ly )
                                                                               B




 2T

 22

  23

  24
                                                                                                             Page 81
  25
                                                                                      liilvate'com
                                                                      \ 71'77 1 3312\
                                                                           I
                                                     + TRIAL SERVIOES
                                   REpoRTING
                      LITIVATE



                                                  Exhibit 1 Page 23
Case 3:15-cv-02692-H-MDD Document 159-11 Filed 03/11/19 PageID.3117 Page 24 of 24




             Aaron Jacob Brooke                                                       February 22,2017

        1                                    CERTIFICATE       OF

       2                   CALIFORNIA CERTIFIED SHORTHAND REPORTER
        3                    T,    the undersi-gned, a Certified             Shorthand
        4      Reporter of the State of Cal-ifornia,                   do hereby
        5      certify:
        6                    That the foregioing proceedings were taken
        7      before me at the time and place herein set forth;
        ti     that any witnesses in the foregoing proceedings,
        9      prior      to testifying,        were placed under oath; that                .   a

      10       verbat.im record of the proceedings was made by                         me

      11       using machine shorthand which was thereafter
      1,2      transcribed         under my direction;          further,     that the
      t-3      foregoinq is an accurate transcripti-on                     thereof.
      1,4                    The dismant.ling of this transcript                will
      15       render the reporter's             certificate        nul-l- and void.
      I6                   I further certify that f am neither
      I'7      financially    j-nterested in the action nor a relative
      1B       or employee of any attorney              ^4
                                                        UI     any of the parties.
      T9                     Reading and signing was requested.
      20                      IN   WTTNESS WHEREOF,          I have this date
      2I       subscribed my         name.

      22

      ZJ       Dated: March 3,          20]-1
                                                             KAT     EEN S             GHLIN
      .A
      1. I                                                   CSR    No. 5845

      25


                                                                                                    Page 83
                       LITIVATE REPORTING + TRIAL SERVICES | 877.771.3312 | litivate.com

                                      Exhibit 1 Page 24
